                       Case: 1:20-cv-06316 Document #: 49-33 Filed: 03/05/21 Page 1 of 4 PageID #:1233
                                                                                                                             Resource ID: w-008-5821




     Whistleblower Protections Under the
     National Defense Authorization Act
                                                                                                   JASON ZUCKERMAN, ZUCKERMAN LAW,
                                                           EXHIBIT 29                         WITH PRACTICAL LAW LABOR & EMPLOYMENT

  Search the Resource ID numbers in blue on Westlaw for more.

This Practice Note discusses whistleblower                                OVERVIEW OF THE NDAA WHISTLEBLOWER PROTECTION
                                                                          PROVISIONS
protections for federal contractors under the
                                                                          The NDAA contains two robust whistleblower protection provisions
National Defense Authorization Act (NDAA),                                that apply to employees of government contractors (see Sections 827
including protected disclosures, covered                                  and 828 of Pub. L. No. 112-239, 126 Stat 1632 (2013), as amended by
                                                                          Pub. L. No. 114-261, 130 Stat. 1362 (2016)).
workers, elements of the two classes of
                                                                          Both provisions protect employees from retaliation for disclosing:
retaliation claims, and the role of an agency’s                           Gross mismanagement of a federal contract or grant.
Office of Inspector General in investigating                              A gross waste of federal funds.
whistleblower-retaliation claims. This                                    An abuse of authority relating to a federal contract or grant.

Note covers federal law and applies only to                               A violation of law, rule, or regulation related to a federal contract.

                                                                          A substantial and specific danger to public health or safety.
employees of federal contractors.
                                                                          (10 U.S.C. § 2409; 41 U.S.C. § 4712.)

The Whistleblower Protection Act (WPA) protects federal employees         SCOPE OF NDAA COVERAGE
who blow the whistle on government fraud, waste, and abuse from           As amended in 2016, Sections 827 and 828 of the NDAA cover
retaliation by their employing federal agencies. The National Defense     all individuals performing work on a government contract or
Authorization Act (NDAA) essentially extends these protections            grant, including personal services contractors and employees of a
to private sector employees performing work for the federal               contractor, subcontractor, grantee, or subgrantee.
government. In adding whistleblower protections to the NDAA,
Congress recognized that federal contractor employees are also            Section 827 protects employees of contractors and subcontractors of
valuable sources of firsthand information about government fraud,         the Department of Defense (DoD) and the National Aeronautics and
waste, and abuse and deserve similar protections from retaliation.        Space Administration (NASA) (10 U.S.C. § 2409(a)(1)). Section 828
                                                                          applies to:
This Note discusses the NDAA’s protections for federal contractor
                                                                          Employees of other federal contractors and subcontractors.
employees who blow the whistle on government wrongdoing. In
particular, this Note:                                                    Grantees of other agencies.

Discusses conduct that is protected under the NDAA.                     Employees of entities that receive federal funds.

Explains the scope of coverage of the NDAA’s principal anti-            Personal services contractors working on defense or civilian grant

   retaliation provisions.                                                  programs.
Describes the adjudicative process for NDAA claims.                     (41 U.S.C. § 4712(a)(1).)
Details the remedies available to employees who have suffered           The NDAA does not cover disclosures that relate to an activity of any
   retaliation.                                                           element of the intelligence community, including:
For more information about whistleblower and other civil service          The Central Intelligence Agency.

protections for federal employees, see Practice Notes, Whistleblower      The Defense Intelligence Agency.
Protections Under the Whistleblower Protection Act (w-002-8554) and       The National Geospatial-Intelligence Agency.
Civil Service Protections for Federal Employees: Overview (1-576-7425).




© 2017 Thomson Reuters. All rights reserved.
                  Case: 1:20-cv-06316 Document #: 49-33 Filed: 03/05/21 Page 2 of 4 PageID #:1234
    Whistleblower Protections Under the National Defense Authorization Act


                                                                             EXHIBIT 29
The National Security Agency.                                                    Gross mismanagement of a federal contract or grant, which is “a

The Office of the Director of National Intelligence.                               management action or inaction which creates a substantial risk of
                                                                                     significant adverse impact upon the agency’s ability to accomplish
The National Reconnaissance Office.
                                                                                     its mission” (Kavanagh v. Merit Sys. Prot. Bd., 176 F. App’x 133, 135
The intelligence elements, offices, or bureaus of:                                 (Fed. Cir. 2006) (citing White v. Dep’t of the Air Force, 63 M.S.P.R.
    zz   the armed forces;                                                           90, 95 (1994))).
    zz   the Federal Bureau of Investigation;                                      A gross waste of federal funds, which is a more than debatable
    zz   the Drug Enforcement Administration;                                        expenditure significantly out of proportion to the benefit
                                                                                     reasonably expected to accrue to the government (Chambers v.
    zz   the Department of Energy;
                                                                                     Dep’t of the Interior, 515 F.3d 1362, 1366 (Fed. Cir. 2008)).
    zz   the Department of State;
                                                                                   An abuse of authority relating to a federal contract or grant, which
    zz   the Department of the Treasury; and                                         is an arbitrary or capricious exercise of power that adversely affects
    zz   the Department of Homeland Security.                                        the rights of a person or results in personal gain or advantage
(10 U.S.C. § 2409(e); 41 U.S.C. § 4712(f); 50 U.S.C. § 3003(4).)                     to preferred other persons (Doyle v. Dep’t of Veterans Affairs, 273
                                                                                     F. App’x 961, 964 (Fed. Cir. 2008) (citing Embree v. Dep’t of the
The NDAA applies only to disclosures of waste, fraud, and abuse                      Treasury, 70 M.S.P.R. 79, 85 (1996))). Unlike gross mismanagement
in federal government contracts and grants. Additional laws                          and gross waste of funds disclosures, there is no de minimis
protect private sector employees from retaliation for other kinds of                 standard for abuse of authority disclosures (Pasley v. Dep’t of the
whistleblowing, including:                                                           Treasury, 109 M.S.P.R. 105, 114 (2008)).
The Sarbanes-Oxley Act and Dodd-Frank Wall Street Reform                         A violation of law, rule, or regulation related to a federal contract
    and Consumer Protection Act (see Practice Note, Whistleblower                    or grant, including any conduct protected under the False Claims
    Protections Under Sarbanes-Oxley and the Dodd-Frank Act                          Act (FCA) (see Reid v. Merit Sys. Prot. Bd., 508 F.3d 674, 678 (Fed.
    (7-501-7799)).                                                                   Cir. 2007) and U.S. ex rel. Cody v. ManTech Int’l Corp., 207 F. Supp.
The Occupational Safety and Health Act (OSH Act) and other                         3d 610, 621 (E.D. Va. 2016)).
    whistleblower statutes enforced by the Occupational Safety and                 A “substantial and specific danger to public health or safety,”
    Health Administration (OSHA) (see Practice Note, Whistleblower                   identifying the nature and likelihood of the harm, as well as when
    Complaints Under the Occupational Safety and Health Act                          the harm may occur (see Chambers, 515 F.3d at 1367).
    (8-612-0573)).
                                                                                   (See 10 U.S.C. § 2409(a)(1); 41 U.S.C. § 4712(a)(1).)
Applicable state whistleblower protection laws protecting private
    sector employees (see Practice Note, State Whistleblower Laws:                 However, mere expressions of concern about mischarging the
    Beyond Federal Protections (5-611-7505)).                                      government that fail to claim the practice is fraudulent, illegal, or
State tort actions for wrongful termination in violation of                      improper are not protected disclosures (ManTech Int’l Corp., 207 F.
    public policy or other protections against retaliation (see Anti-              Supp. 3d at 622).
    Discrimination State Q&A Tool: Question 4).
                                                                                   Other employee conduct that does not rise to the level of protected
                                                                                   disclosures includes:
PROVING A WHISTLEBLOWER RETALIATION                                                Mere differences of opinion between the employee and the agency
CLAIM UNDER THE NDAA                                                                 or contractor’s actions.
A claim for whistleblower retaliation under the NDAA has four                      Most criticism of agency or contractor policies or procedures.
elements, which the employee must prove by a preponderance of the
                                                                                   Criticism related to working conditions.
evidence:
                                                                                   Suggestions for changes in procedures.
A protected disclosure (see Protected Disclosures Under the NDAA).

The employer knew or was reasonably on notice that the                           (Kavanagh, 176 F. App’x at 135.)
    whistleblower engaged in protected activity (see Knowledge of the
                                                                                   A disagreement about a policy may support a protected disclosure
    Protected Disclosure).
                                                                                   of gross mismanagement only when reasonable people could not
An adverse action (see Personnel Actions Under the NDAA).                        debate the policy errors (Chambers, 515 F.3d at 1368).
A causal connection between the disclosure and the personnel
    action (see Causation).                                                        Channels for Whistleblowing

The standards and burdens of proof for an NDAA whistleblower                       Disclosures are protected only if made to:
retaliation claim are the same as for individual right of action appeals           A member of Congress or a congressional committee.
under the WPA (10 U.S.C. § 2409(c)(6); 41 U.S.C. § 4712(c)(6)).                    An Inspector General.

                                                                                   The Government Accountability Office (GAO).
PROTECTED DISCLOSURES UNDER THE NDAA
                                                                                   A federal employee responsible for contract or grant oversight or
An employee of a government contractor makes a protected                             management at the relevant agency.
disclosure if the individual reasonably believes that the disclosed
conduct constitutes any one of the following:

2                                                                                                                                 © 2017 Thomson Reuters. All rights reserved.
                       Case: 1:20-cv-06316 Document #: 49-33 Filed: 03/05/21 Page 3 of 4 PageID #:1235
                                                                                      Whistleblower Protections Under the National Defense Authorization Act

                                                               EXHIBIT 29
An authorized official of the Department of Justice (DOJ) or other       protected disclosure was a contributing factor in the personnel
   law enforcement agency.                                                 action. An employee may show causation using either:
A court or grand jury.                                                   The knowledge-timing test.

A management official or other employee of the contractor or             Circumstantial evidence of causation.
   subcontractor who has the responsibility to investigate, discover, or   (5 U.S.C. § 1221(e)(1).)
   address misconduct.
(10 U.S.C. § 2409(a)(2); 41 U.S.C. § 4712(a)(2).)                          A whistleblower need not demonstrate the existence of a retaliatory
                                                                           motive to establish that protected conduct was a contributing factor
Reasonable Belief                                                          in a personnel action (Marano v. Dep’t of Justice, 2 F.3d 1137, 1141 (Fed.
                                                                           Cir. 1993)).
An employee need not prove that the matter disclosed actually was
unlawful, gross mismanagement, a gross waste of funds, an abuse            Knowledge-Timing Test
of power, or a danger to public health or safety. The employee must
instead show that a person standing in the employee’s shoes could          An employee can show causation using the knowledge-timing test by
reasonably believe, given the information available to the employee,       proving both:
that the disclosed information evidences one of the statutory types        The official taking the personnel action knew of the disclosure.
of wrongdoing. (See ManTech Int’l Corp., 207 F. Supp. 3d at 621.) The      The personnel action occurred within a period of time when
reasonableness inquiry focuses on the perception of the employee,            a reasonable person may conclude that the disclosure was a
not that of the audience.                                                    contributing factor in the personnel action.
                                                                           (5 U.S.C. § 1221(e)(1).)
Notice
An employee’s disclosure must put the employer on “reasonable              Circumstantial Evidence of Causation
notice” that the employee is making a protected disclosure.                If the employee fails to demonstrate both knowledge and timing,
A disclosure provides an employer with reasonable notice where             the employee may offer circumstantial evidence about any other
it indicates that litigation is a distinct or reasonable possibility.      factor potentially affected the outcome of the personnel action (see
An employer’s internal investigation into conduct disclosed by an          Jones v. Dep’t of Interior, 74 M.S.P.R. 666, 678 (1997) (failing to find
employee is evidence that the employer has received reasonable             contributing factor); see also Marano v. Dep’t of Justice, 2 F.3d 1137,
notice. (ManTech Int’l Corp., 207 F. Supp. 3d at 621-23.)                  1143 (Fed. Cir. 1993)). For example, the circumstances surrounding an
                                                                           employer’s placing a whistleblower-employee on paid administrative
PERSONNEL ACTIONS UNDER THE NDAA
                                                                           leave may demonstrate the employer’s retaliatory animus (see U.S.
The NDAA broadly prohibits federal contractors from taking the             ex rel. Cody v. ManTech Int’l Corp., 2017 WL 2215672, at *4 (E.D. Va.
following actions against an employee in retaliation for making a          May 19, 2017)).
protected disclosure:
Discharging the employee.                                                SAME-DECISION AFFIRMATIVE DEFENSE
Demoting the employee.
                                                                           If an NDAA whistleblower has proved contributing-factor causation
Otherwise discriminating against the employee.                           by a preponderance of the evidence, then the employer can defeat
(10 U.S.C. § 2409(a)(1); 41 U.S.C. § 4712(a)(1).)                          the NDAA claim only by showing by clear and convincing evidence
                                                                           that it would have taken the same challenged action absent the
The catch-all category of “otherwise discriminating” against a             protected disclosure (10 U.S.C. § 2409(c)(6); 41 U.S.C. § 4712(c)(6)).
whistleblower likely includes the same standard used in Burlington
Northern & Santa Fe Railway Company v. White, that is, actions that        Under the WPA, the law on which the NDAA anti-retaliation provision
might dissuade a reasonable worker from engaging in protected              is modeled, courts consider three factors in determining whether an
conduct (see 548 U.S. 53, 67-68 (2006)).                                   employer meets this onerous burden:
                                                                           The strength of the employer’s evidence in support of its action.
KNOWLEDGE OF THE PROTECTED DISCLOSURE
                                                                           The existence and strength of any motive to retaliate by the
An employee must prove that the decisionmaker accused of                     officials involved in the decision.
retaliation knew about the individual’s protected disclosures. An          Any evidence that the employer takes similar actions against
employee can show either actual or constructive knowledge.                   employees who are not whistleblowers but are otherwise
An employee may show constructive knowledge by demonstrating                 similarly situated.
that an individual with actual knowledge of the disclosure influenced      (Carr v. Soc. Sec. Admin., 185 F.3d 1318, 1323 (Fed. Cir. 1999).)
the official taking the retaliatory action (Dorney v. Dep’t of Army, 117
M.S.P.R. 480, 485 (2012)).
                                                                           ADMINISTRATIVE COMPLAINTS
CAUSATION                                                                  An NDAA reprisal claim must be filed initially with the Office of
The causation standard in NDAA whistleblower cases is favorable            Inspector General (OIG) of the agency that awarded the contract or
to employees. The NDAA applies the standard set out in the                 grant about which the employee disclosed wrongdoing (10 U.S.C.
WPA, under which a complainant need only demonstrate that the              § 2409(b)(1); 41 U.S.C. § 4712(b)(1)).

© 2017 Thomson Reuters. All rights reserved.                                                                                                                   3
                  Case: 1:20-cv-06316 Document #: 49-33 Filed: 03/05/21 Page 4 of 4 PageID #:1236
    Whistleblower Protections Under the National Defense Authorization Act


                                                                             EXHIBIT 29
The statute of limitations is three years after the date of the reprisal         Under the NDAA, whistleblowers may file against contractors, but
(10 U.S.C. § 2409(b)(4); 41 U.S.C. § 4712(b)(4)).                                not against either:
                                                                                 Individual supervisors (see Brach v. Conflict Kinetics Corp.,
The OIG investigates the complaint unless it determines that the
complaint:                                                                         221 F. Supp. 3d 743, 751 (E.D. Va. 2016)).
                                                                                 The United States (see Labranche v. Dep’t of Defense, 2016 WL
Is frivolous.
                                                                                   614682, at *3 n.2 (E.D. La. Feb. 16, 2016)).
Fails to allege an NDAA violation.

Has previously been addressed in another federal or state judicial             The whistleblower must file the lawsuit within two years after
    or administrative proceeding.                                                exhausting the administrative remedies before the OIG and is
                                                                                 entitled to a de novo jury trial (10 U.S.C. § 2409(c)(2); 41 U.S.C.
(10 U.S.C. § 2409(b)(1); 41 U.S.C. § 4712(b)(1).)
                                                                                 § 4712(c)(2)).
Once finished with the investigation, the OIG submits a report to the
                                                                                 The whistleblower may add a claim under the anti-retaliation
agency head and other relevant parties within 180 days of receiving
                                                                                 provision of the FCA, which affords the whistleblower an opportunity
the complaint, unless the whistleblower agrees to an extension
                                                                                 to recover double back pay. The FCA prohibits retaliating against
(10 U.S.C. § 2409(b)(2); 41 U.S.C. § 4712(b)(2)).
                                                                                 employees, contractors, or agents for “lawful acts” done in
The agency head must, within 30 days of receiving the OIG’s report,              furtherance of an action under the FCA, as well as efforts to stop
issue an order either denying relief or requiring the contractor to do           FCA violations (31 U.S.C. § 3730(h)(1)). FCA-protected conduct
any of the following:                                                            includes reporting fraudulent activity internally to a supervisor and
Take affirmative action to abate the reprisal.
                                                                                 taking steps to investigate a potential FCA action.
Reinstate the whistleblower to the same position with the same                 For more information, see Practice Note, Understanding the False
    terms, conditions, and employment benefits that the whistleblower            Claims Act (7-561-1346)
    held pre-retaliation.
Pay the whistleblower back pay and compensatory damages.                         REMEDIES
Pay the whistleblower the total costs and expenses reasonably                  Remedies for a successful NDAA whistleblower retaliation claim
    incurred for or in connection with bringing the complaint, including         include:
    attorneys’ fees and expert witness fees.                                     Reinstatement.
(10 U.S.C. § 2409(c)(1); 41 U.S.C. § 4712(c)(1).)                                Back pay (lost wages).

                                                                                 Uncapped compensatory damages.
FEDERAL LITIGATION                                                               Attorneys’ fees and costs.
A whistleblower may file a lawsuit in federal district court against the         (10 U.S.C. § 2409(c)(1); 41 U.S.C. § 4712(c)(1).)
federal contractor if the whistleblower either:
Is denied relief after complaining to the OIG.

Has not obtained relief within 210 days of filing the complaint with
    the OIG.
(10 U.S.C. § 2409(c)(2); 41 U.S.C. § 4712(c)(2).)




                                                                                   ABOUT PRACTICAL LAW
                                                                                   Practical Law provides legal know-how that gives lawyers a better starting
                                                                                   point. Our expert team of attorney editors creates and maintains thousands of
                                                                                   up-to-date, practical resources across all major practice areas. We go beyond
                                                                                   primary law and traditional legal research to give you the resources needed to
                                                                                   practice more efficiently, improve client service and add more value.

                                                                                   If you are not currently a subscriber, we invite you to take a trial of our online
                                                                                   services at legalsolutions.com/practical-law. For more information or to
                                                                                   schedule training, call 1-800-733-2889 or e-mail referenceattorneys@tr.com.

                                                                                                                                                                                                  08-17
                                                                                               © 2017 Thomson Reuters. All rights reserved. Use of Practical Law websites and services is subject to the
                                                                                      Terms of Use (http://static.legalsolutions.thomsonreuters.com/static/agreement/westlaw-additional-terms.pdf)
                                                                                                                                             and Privacy Policy (https://a.next.westlaw.com/Privacy).


4
